THE THIRTEENTH COURT OF APPEALS

                                       13-20-00467-CV


                                  Phillip Rodriguez
                                           v.
   H.E. Butt Grocery Company, L.P., Jointly and Severally; William Tate, Jointly and
 Severally and as employee of H.E. Butt Grocery Company; Stephen Martinez, Jointly
  and Severally and as employee of H.E. Butt Grocery Company; Meredith Reid, as
 employee of H.E. Butt Grocery Company, Jointly and Severally; Debra Ann Godoy, as
            employee of H.E. Butt Grocery Company, Jointly and Severally


                                      On Appeal from the
                         285th District Court of Bexar County, Texas
                           Trial Court Cause No. 2020-CI-12089


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court be affirmed. The Court orders the

judgment of the trial court AFFIRMED. No costs are assessed as appellant filed an

affidavit of inability to pay costs.

       We further order this decision certified below for observance.

October 7, 2021